Citation Nr: 1818540	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-21 711	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a chronic cough, claimed as a medically unexplained chronic multisymptom illness.  

2.  Entitlement to service connection for a disability of both knees.  

3.  Entitlement to an increased rating for degenerative arthritis of the cervical spine, rated 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative arthritis of the thoracic spine with a lumbar strain, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to February 2008.  His DD 214 shows that he served in Iraq from February 2003 to February 2004 and he served in Afghanistan from February 2006 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a June 2008 rating decision granted service connection for degenerative arthritis of the cervical spine, claimed as a neck injury, and assigned an initial 10 percent rating from February 13, 2008.  That rating also granted service connection for degenerative arthritis of the thoracic spine and lumbar strain, and assigned an initial 10 percent rating from February 13, 2008.  

The Veteran appeals an August 2010 rating decision which confirmed and continued the 10 percent ratings for those disorders and denied service connection for a chronic cough and for bilateral knee pain.  

A December 2011 rating decision granted a temporary total rating of 100 percent for following an anterior cervical discectomy and cervical disk arthroplasty at C6 and C7 from September 20, 2011, and a 10 percent schedular rating was resumed effective November 1, 2011.  

A transcript of the Veteran's testimony at a May 2017 videoconference before the undersigned Veterans Law Judge (VLJ) is of record.  

In pertinent part, a July 2017 rating decision granted service connection for right lower extremity sciatica and assigned an evaluation of 20 percent from February 16, 2017.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran's chronic cough has been attributed to a known clinical diagnosis of nonservice-connected rhinitis and sinusitis and it not a medically unexplained chronic multisymptom illness.  

2.  The Veteran had complaints of knee pain shortly before service discharge and bilateral patellofemoral syndrome was clinically documented less than two years after service and is reasonably of service origin.  

3.  The Veteran's cervical spine degenerative arthritis has been manifested by no incapacitating episodes requiring physician prescribed bedrest; flexion of greater than 20 degrees; combined range of motion of greater than 170 degrees; and no muscle spasm or guarding causing an abnormal spinal contour.  

4.  The Veteran's thoracolumbar spinal disability has been manifested by arthritis with no incapacitating episodes requiring physician prescribed bedrest; flexion of at least 90 degrees; combine range of motion of at least 240 degrees; no muscle spasm or guarding causing an abnormal gait or spinal contour; and not more than moderate right lower extremity sciatica.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by a chronic cough, claimed as a medically unexplained chronic multisymptom illness, are not met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).  

2.  The criteria for service connection for bilateral patellofemoral syndrome are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the cervical spine are not met.  38 U.S.C. § 1115, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2017).  

4.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the thoracic spine with a lumbar strain are not met.  38 U.S.C. § 1115, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, Diagnostic Code 5242 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in August 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file as are VA outpatient treatment (VAOPT) records and private clinical records.  

The Veteran has been afforded examinations as to his claims for service connection for a cough and increased ratings for his service-connected disabilities of the cervical and thoracolumbar spinal segments.  He testified in support of his claims at a May 2017 videoconference and a transcript thereof is on file.  

At the videoconference the Veteran contested the adequacy of the June 2016 VA examination.  The Veteran testified that the VA examiner had only asked the Veteran a few questions, and had ordered an X-ray and he was not given a pulmonary function test.  It was the Veteran's understanding that a chest X-ray would not prove anything, and that even a past CT scan did not show anything, although a lung biopsy might prove something.  However, the Board has reviewed the report of the June 2016 VA examination and observes that he purpose of that examination was to obtain an opinion as to existence of any respiratory disorder and, if it existed, the etiology thereof.  While the Veteran states that at that time he was not given a pulmonary function test, the fact remains that the examiner exhaustively reviewed the evidence (as will be related herein), which included the result of past pulmonary function testing.  The Veteran and his representative do not offer any rationale as to why yet another pulmonary function test was needed at that examination.  With respect to a chest X-ray, no rationale has been offered as to why having procured another chest X-ray in any way decreases the probative value of the report, and opinion, of the 2016 VA examination.  

At the videoconference, the Veteran stated that his last VA examination as to his knees had been in 2009 and he would not object to a newer VA examination.  In this regard, the 2009 VA examiner found that a specific nexus medical opinion could not be rendered without resorting to speculation because of an absence of inservice STRs regarding treatment.  As to this, the Veteran and his representative have not alleged that the STRs are in any manner incomplete or that he otherwise received more treatment for his knees during service that is already shown in the STRs of record.  Moreover, in light of the favorable outcome as to this claim, an additional VA examination is not needed. 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); and Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  

Background

The Veteran's STRs show that in May 2002 he reported having a cough which was productive of purulent sputum.  In February 2004 he reported that he had a cough.  In April 2004 it was noted that he had had a constant and dry cough for at least 6 months.  The assessment was a cough.  He was given Claritin.  

In May 2004 the Veteran had received penicillin for having had a strep throat for eight days.  He now complained of dysphagia, congestion, and a productive cough.  The assessment was pharyngitis, rule out strep throat.  

STRs show that in a Post-Deployment Health Assessment the Veteran reported having had a chronic cough since his service in Afghanistan.  

On examination for separation in September 2007 the Veteran's lungs and chest were normal.  In a September 2007 medical history questionnaire at service discharge he reported having or having had shortness of breath (SOB), bronchitis, and a chronic cough.  He also reported having had knee trouble.  He reported having been prescribed an inhaler while in Afghanistan in February 2006, and that he coughed quite often.  At basic training in 2002 he had been told he had bronchitis.  His knees hurt after prolonged standing, and his left knee popped when holding the clutch in on his truck.  

In October 2007 the Veteran had knee pain and stiffness.  In December 2007 he complained of knee pain and stiffness.  

On VA examination in January 2008 there was a diagnosis of tendinitis of the left shoulder.  There were no incapacitating episodes of spinal disease.  Thoracolumbar flexion was to 90 degrees, extension was to 30 degrees, right and left lateral bending were to 35 degrees, and rotation in each direction was to 45 degrees.  There was objective evidence of pain following repetition of motion and no additional limitation of motion after three repetitions of motion.  Cervical flexion was to 70 degrees, extension was to 60 degrees, lateral bending, right and left, were to 35 degrees, and rotation in each direction was to 70 degrees.  There was objective evidence of pain following repetition of motion but no additional limitation of motion after three repetitions of motion.  

On official examination in March 2008 the Veteran reported having served in Afghanistan in 2006 and 2007.  With respect to his cervical spine he reported having stiffness and difficulty looking to the right, and pain in right arm and right side of neck.  He had no weakness.  He had had pain located at right side of the neck and down to hand for 4 years.  The pain occurred constantly. The pain traveled to right hand.  The characteristics of the pain were burning, aching and tingling, and shooting.  On a scale of 10 the pain level was at 6.  The pain came on by itself.  It was relieved by lidocaine patches.  At the time of pain he could function with medication.  He stated that this condition had not resulted in any incapacitation.  

As to the Veteran's upper back he complained of stiffness when moving around, and in the area of the back at his ribs he had pain and muscle spasms between shoulder blades.  He had no weakness.  He had had pain located at mid back for 4 years.  The pain occurred 3 times weekly and each time lasted for 10 hours.  The pain was localized.  The characteristics of the pain were aching and muscle spasms.  On a scale of 10 the pain level was at 3.  The pain could be elicited by physical activity and laying on his back.  The pain came by itself and was relieved by itself and by medication.  At the time of pain he could function with medication.  He stated that this condition had not resulted in any incapacitation.  

As to the Veteran's low back, he complained of stiffness and difficulty bending forward.  He had pain but no weakness.  The pain occurred constantly and traveled to the right leg and the left leg.  The characteristics of the pain were burning, aching and sharpness.  On a scale of 10 the pain level was at 6.  The pain came on by itself and was relieved by itself and by medication.  At the time of pain he could function with medication.  He stated that this condition had not resulted in any incapacitation.  

As to his activities and functions, the Veteran was able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  His usual occupation was a mechanic, which he has performed since 1998. He was not currently employed and his last date of employment was 2008.  

On physical examination the Veteran's neck was supple.  There was no ulceration, edema, stasis dermatitis, no clubbing or cyanosis of the extremities.  He was right handed.  His posture and gait were within normal limits.  He did not require any assistive device for ambulation.  Cervical spine flexion was to 45 degrees without pain, extension was to 45 degrees without pain, right and left rotation were to 80 degrees without pain; right and left rotation were each to 45 degrees with pain at that point.  Cervical spine function, after repetitive use, was additionally limited by pain and pain has the major functional impact but not to any measurable degree of actual limitation of motion.  It was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  

On examination of the thoracolumbar spine there was no evidence of radiating pain on movement.  Muscle spasm was absent. No tenderness was noted.  There was negative straight leg raising test on the right and the left. There is no ankylosis of the lumbar spine.  Thoracolumbar flexion was to 90 degrees, with pain at that point.  Extension was to 30 degrees, with pain beginning at 25 degrees.  Right and left lateral bending as well as rotation to the right and the left were to 30 degrees, with pain in all movements at that point.  Thoracolumbar spinal function, after repetitive use, was additionally limited by pain and pain had the major functional impact but not to any measurable degree of actual limitation of motion.  It was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  

Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  Neurologically, coordination was within normal limits.  As to the upper extremities motor and sensory functions were within normal limits, and all reflexes were normal at 2+.  As to the lower extremities, motor and sensory functions were within normal limits and all reflexes were normal at 2+.  X-rays revealed degenerative arthritis of the cervical and thoracic spinal segments but the lumbar spine was within normal limits.  The diagnoses were degenerative arthritis of the cervical and thoracic spine with a history of back pain and X-ray findings of degenerative arthritis, and a lumbar strain.  There was no effect on his activities of daily living.  

Private treatment records from Dr. R. Ramirez show that in December 2008 the Veteran complained of a cough.  The assessment was an upper respiratory infection (URI).  In April 2009 there was an assessment of unspecified derangement of a knee.  In that month he also complained of a cough.  

A June 2009 VAOPT record shows that the Veteran complained of a cough which was intermittently productive of phlegm.  The relevant assessments included a cough.  

On VA examination in October 2009 the Veteran's records were reviewed.  The Veteran reported that he began having bilateral knee pain when walking on rocky surfaces in Afghanistan.  He continued to have discomfort as reported at the time of his separation examination in September 2007, at which time he had related having continued pain on prolonged walking or standing.  Reportedly, the course of the pain had been intermittent, with remissions.  On examination he had tenderness of the medial joint line and the medial border of the patellae, as well as bumps consistent with Osgood-Schlatter's disease.  X-rays revealed no acute osseous, articular or soft tissue abnormality, but there was a bipartite right patella which was an incidental finding.  The diagnosis was patellofemoral syndrome.  

The examiner stated that whether a knee disorder was of service origin, was a query that could not be resolved without a resort to mere speculation because while there were complaints of knee pain during service no documentation could be found in the STRs of specific knee symptoms or an evaluation or examination specifically for knee pain.  Also, while private clinical records indicated that there was some internal knee derangement, no internal knee derangement could be found on the current examination.  

The Veteran was afforded a VA examination in October 2009 for evaluation of his claimed cough, at which time his records were reviewed.  It was reported that the onset of his cough was upon exposure to smoke from burning at an industrial plant when stationed in Iraq, after which he developed a cough and recurrent URIs.  It was noted that he had quit smoking three (3) years ago.  A chest X-ray revealed no acute cardiopulmonary disease.  He was given a pulmonary function test (PFT).  The diagnosis was that there were no pathological findings to render a diagnosis.  It was opined that there were no pathological findings for the symptom of a chronic cough upon which to render a diagnosis or opinion. 

On official examination in July 2010, as to his cervical spine the Veteran reported that he could walk without limitation and had not experienced any falls due to his spine condition.  He complained of stiffness, decreased motion, paresthesia, and numbness but he did not have fatigue, spasms, or weakness.  He complained of constant neck pain, and reported that the pain radiated to the back of his right arm, front of forearm and all fingers.  He indicated that the pain level was moderate but could be exacerbated by physical activity and was relieved by rest.  At the time of pain he could function without medication.  During flare-ups he experienced functional impairment which was described as burning, numbness and pain in the right arm and fingers and limitation of motion of the joint which was described as pain on rotation of the cervical spine.  He had received chiropractic treatments, massages and adjustments.  He stated his condition, in the past 12 months, had not resulted in any incapacitation.  He reported having difficulty using his right hand.  

As to the Veteran's thoracolumbar spine he reported that he could walk without limitation and had not experienced any falls due to his spine condition.  He complained of stiffness, decreased motion, paresthesia and numbness but no fatigue or spasms.  He complained of having weakness of the leg and foot but no bowel or bladder problems or erectile dysfunction.  He complained of constant back pain which traveled to his right buttock.  He indicated that the pain was of moderate severity but could be exacerbated by physical activity and was relieved by rest and medication.  At the time of pain he could function with medication.  During flare-ups he experienced functional impairment which was described as pain throughout the mid-back, breathing difficulty and limitation of motion, described as difficulty bending at the mid waist and moving his upper body.  He had received chiropractic treatment and pain medication as needed.  He stated that this condition, in the past 12 months, had not resulted in any incapacitation.  He reported that his overall functional impairments were difficulty initiating sleep and discomfort doing every ordinary daily activities.  

On physical examination the Veteran's posture and gait were within normal limits.  His gait was steady and he did not require any assistive device for ambulation.  On examination of the cervical spine there was no evidence of radiating pain on movement, guarding, weakness, loss of muscle tone and atrophy of the limbs.  There was evidence of muscle spasm of the paravertebral cervical muscles.  There was tenderness over the lower cervical spine but no cervical spine ankylosis.  Initially and after repetitive motions, all motions were painless and full, with flexion being to 45 degrees, extension to 45 degrees, lateral bending in each direction to 45 degrees and rotation in each direction to 80 degrees.  Joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

On examination of the Veteran's thoracolumbar spine there was no evidence of radiating pain on movement. Muscle spasm was present in the lower thoracic and lumbar paravertebral muscle but the muscle spasm did not produce an abnormal gait. No tenderness was noted.  There was no guarding of movement.  There was no weakness, and musculature and muscle tone were normal.  Straight leg raising was negative, bilaterally.  There is no atrophy of the lower extremities.  There was no ankylosis of the thoracolumbar spine.  Initially and after repetitive motions, all motions were painless and full, with flexion being to 90 degrees, extension to 30 degrees, lateral bending in each direction to 30 degrees and rotation in each direction to 30 degrees.  Joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine reveals normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

Neurologically, examination of the cervical spine reveals no sensory deficits from C3 to C8.  The examination of the thoracic spine reveals no sensory deficits of T1.  The examination of the cervical/thoracic spine reveals no motor weakness.  All deep tendon reflexes in the upper and lower extremities were normal at 2+.  The examination revealed normal cutaneous reflexes.  There were no signs of cervical IVDS with chronic and permanent nerve root involvement.  As to the lumbar spine there were no sensory deficits from L1 to L5.  The examination of the sacral spine reveals no sensory deficits of S1.  There was no lumbosacral motor weakness.  All lower extremity reflexes were normal at 2+ and there were no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  

A lumbar spine X-ray revealed minimal disc height loss and retrolisthesis of L5-S1.  The diagnoses continued to be degenerative arthritis of the cervical and thoracolumbar spinal segments.  As to the cervical spine, subjective factors were neck pains occasionally radiating to the left arm and finger; and objective factors were paravertebral muscle spasm, slight tenderness of the lower cervical spine, and normal range of motion.  As to the thoracic spine, the subjective factors was mid-back pain and the objective factors were  tenderness of the upper thoracic spine and paravertebral muscle spasm of the lower dorsal spine.  As to the lumbar spine, the diagnosis was changed to retrolisthesis of L5-S1 and lumbar strain, which was a new and separate diagnosis.  X-rays revealed disc height loss and retrolisthesis of L5 S1, and the retrolisthesis was at least as likely as not related to the lumbar strain.  The subjective factor was recurrent low back pain occasionally radiating to the right buttocks, and the objective factors were paravertebral muscle spasm of the lumbar spine, no tenderness, and normal range of motion but an abnormal X-ray showing mild disc height loss and retrolisthesis of L5-S1.  

The effect of the condition on the Veteran's usual occupation was that he had to work with pain as a security officer for the state prison in Kennedy, Texas.  The effect of the condition on his daily activity was that he had to endure some pain during day to day activities.

An October 19, 2011, VAOPT records show that the Veteran had had a cough since returning from active duty in Iraq/Afghanistan in 2004.  He was exposed to sulfur mine fires during his time there.  He was at Ft. Campbell, Kentucky, and multiple fellow soldiers had similar symptoms, with many ultimately diagnosed with bronchiolitis after a lung biopsy.  The Veteran was aware of this via Internet research, wondered if he could have the same thing.  After a review of CT scans and PFTs, it was stated that the Veteran's "presentation (chronic cough, exertional dyspnea with normal chest imaging and PFTs after returning from middle east) [was] certainly consistent with recent NEJM case series of [patients] ultimately diagnosed with constrictive bronchiolitis (N Engl J Med 2011;365:222-30)."  However, it was also noted that his history was not really consistent with asthma.  

A September 20, 2011 operative report shows that the Veteran underwent single level anterior cervical discectomy, and cervical total disk arthroplasty.  

On VA Gulf War General Medical examination in June 2016 the Veteran's claim file was reviewed and the Veteran was examined.  Questions posed were whether there were any diagnosed illnesses for which no etiology was established, whether any additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness", and whether the functional impact of additional signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The examiner's answer to each question was "no."  

Another question posed was whether there was a diagnosis of (a) chronic cough that was at least as likely as not (50 percent or greater probability) incurred in or caused by (the) exposure to Iraq burn pits and/or chronic cough noted at separation during service?  It was noted that the Veteran stated he was exposed to burn pits in his post deployment health assessment and complained of chronic cough in his 2007 separation exam.   The Veteran was seen at VA Medical Center on multiple occasions for pulmonary function testing (PFTs) testing from November 2009 to December 2011.  November 2009 testing showed a "DLC" predicted percentage of 79, and July 2011 testing showed 71% and the examiner noted a mild reduction in "DLCO" and suggested possible anemia, pulmonary hypertension, pulmonary embolism, vasculitis, and early "ILD" as possible causes.  Testing dated December 2, 2011 showed a negative methacholine challenge.  

The examiner opined that a cough could be classified based upon the duration of the cough; within each category were likely diagnostic possibilities.  An acute cough existed for less than three weeks and was most commonly due to an acute respiratory tract infection.  Other considerations include an acute exacerbation of underlying chronic pulmonary disease, pneumonia, and pulmonary embolism.  A cough that had been present longer than three weeks was either subacute (three to eight weeks) or chronic (more than eight weeks).  

In this case, the Veteran was also seen on at least 2 other occasions in March and May 2002 with upper respiratory symptoms including a cough.  He was diagnosed with an acute upper respiratory infection (URI) and treated appropriately.  Further review of his STRs revealed that he was seen for a complaint of a cough, as noted by medical encounter dated April 6, 2004.  Accordingly to the clinical note his complaint was for a constant cough for at least six months and his diagnosis was a cough.  However, there were no medical encounters present which indicated further complaints or treatment for a cough on a continual or chronic basis.  Therefore, no objective clinical evidence was available which indicated chronicity.  The Veteran had also been seen by a private provider since leaving military for the complaint of a cough as well.  According to a clinical note of December 15, 2008, he complained of a cough.  Per history, the cough was acute in nature and had just started 2 days prior to being evaluated.  He was diagnosed with an URI at that time.  He was also seen on April 3, 2009 with complained of a cough and this clinical note stated that the cough had started the day prior and diagnosis from this particular encounter was also a URI.  With a review of his medical encounters the cough appeared to be quiescent at times and would then return.  All current testing had been negative for any pathology.  The last PFT testing dated on July 12, 2011, noted to have a decrease DCLO; however all other results were negative for pathology.  None of the possible conditions mentioned as a cause of an isolated reduction in DLCO were noted.  Further diagnostic testing of Methacholine challenge was negative and a high resolution CT scan on August 5, 2011 as well was negative for pathology.  His decreased DLCO noted on in July 2011, according to an examiner at that time could suggest anemia, pulmonary hypertension, pulmonary embolism vasculitis or early interstitial lung disease (ILD).  However, Veteran had not been diagnosed with any of these conditions.  A review of all documentation noting exposure of certain toxins which had been noted to exist from burn pits had been reviewed.  Currently, the Veteran did not have any noted pathology.  There were no other tests which were available to perform.  Therefore, the Veteran did not have an undiagnosed illness or a diagnosable but medically, unexplained chronic multi-symptom illness of unknown etiology.  Because a complaint of a cough with normal physical examination and laboratory findings was not an undiagnosed illness, a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology or a diagnosable chronic multi-symptom illness with a partially explained etiology, it was less likely than not that his cough was related to a specific exposure event experienced in Southwest Asia.  

On VA examination in August 2016 of the Veteran's cervical spine, the Veteran reported that in November 2010 he lost strength to his left arm.  He was evaluated and eventually had surgery on his neck.  Since then he had regained some strength to his left arm, but would still have pain to his neck with moving his head.  He reported having a burning sensation to his upper back and neck and would have shooting pain into his right hand mostly, but would have some to his left hand as well.  He was right handed and reported having episodes where there is increased pain to his neck and decreased range of motion.  

On physical examination cervical flexion was to 40 degrees, extension was to 30 degrees, right and left lateral bending were to 30 degrees, with pain on left lateral bending, and rotation to the right was to 80 degrees, with pain, and rotation to the left was to 60 degrees. His pain on motion did not cause functional loss.  There was no additional limitation of motion on repetitive use testing.  He had tenderness, bilaterally, in the scapularis region.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Pain significantly limited functional ability with flare-ups but the examiner was not able to approximate the amount of range of motion loss during a flare-up.  There was no localized tenderness, guarding, or muscle spasm of the cervical spine.  A factor contributing to disability was interference with sitting.  Strength, sensation, and reflexes were normal throughout the upper extremities.  There was no muscle atrophy.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no cervical ankylosis.  It was reported that he did not have cervical IVDS.  He did not use any assistive device(s) as a normal mode of locomotion.  He had a 4 cm. by 0.3cms. scar on his neck but the scar was not painful or unstable, and did not have a total area equal to or greater than 39 square cm (6 square inches).  X-rays documented arthritis (degenerative joint disease) but there was no vertebral fracture with loss of 50 percent or more of height.  The impact on his ability to work was, in his own words, that it hindered his performance with his job due to daily pain.  

In August 2016 an addendum to the VA Gulf War General Medical examination in June 2016 was requested because according to the June 2016 exam, there was no evidence of medical encounters present which indicated further complaints are treatment for a cough on continual or chronic basis.  However, additional treatment records from Dr. Ramirez and Pulmonary Consultants dated in January 2009 to July of 2016 had been received which showed complaints of bronchitis, sinusitis, acute respiratory infection, shortness of breath, and chronic cough.  An opinion was requested regarding if it was at least as likely as not that the Veteran has a diagnosis of a chronic condition related to burn pit exposure in Iraq or Afghanistan.  

The addendum opinion stated that a further review was conducted of all new evidence which was presented from Veteran, including medical records from Dr. Ramirez and Pulmonary Consultants of San Antonio.  A review of the medical records revealed that Veteran was seen on the dates as annotated below: 

On December 10, 2014, he presented with cough.  The symptom was alleviated by over-the-counter (OTC) medications.  The symptom was exacerbated by cold exposure.  The frequency of episodes was daily.  Episodes lasted days.  The complaint moderately limited activities.  It was located in the throat.  Occupational exposure included work.  The symptom was ongoing.  The symptom started days ago.  Pertinent findings included coughing spells, ear pressure, headache, nasal congestion, purulent sputum and sputum production. It was described as acute and productive.  Episodes occurred throughout the day.  Important triggers included "ill contacts."  In addition, he presented with sinus congestion.  It was located on both sides.  It was described as acute.  The symptom was sudden in onset and had started days ago.  The complaint was moderate.  The frequency of episodes was daily. Episodes occur throughout the day.  Important triggers include no known associated factors.  Pertinent findings include cough, ear pressure, headache, mastoid tenderness and sputum production.  The Veteran reported a cough and sinus congestion.  The diagnosis was a URI.  

On April 15, 2015 the Veteran presented with a cough.  The frequency of episodes was unchanged. The complaint did not limit activities.  It was located in the throat.  The symptom was sudden in onset. The symptom started yesterday. Pertinent findings include coughing spells, nasal congestion, nasal drainage, sore throat and scratchy throat. It was described as dry.  Episodes occurred at no specific time.  Important triggers included no known associated factors.  The diagnosis was a URI.  

On January 18, 2016 the Veteran presented with sore throat which was located on both sides.  It was described as burning, hoarse, raw and scratchy.  The symptom was ongoing.  The complaint did not limit oral intake.  The frequency of episodes was daily.  Episodes occur throughout the day.  Pertinent medical conditions include allergic rhinitis.  Important triggers included weather change.  The symptom was alleviated by voice rest.  The symptom was exacerbated by voice use.  Pertinent findings include cough, decreased energy level, fatigue, headache, hoarseness, hurts to swallow, nasal congestion, postnasal drip, sinus pain, sinus pressure, sinusitis, sneezing, sore throat and throat pain.  The diagnosis was acute recurrent maxillary sinusitis.  

On April 5, 2011, the Veteran complained of chronic cough allergic rhinitis and sinus congestion.  Since last being seen in clinic he had been taking Advair twice daily for several months.  He had not noticed a significant improvement in his chronic daily nonproductive cough.  He reported having hoarseness of voice and continued with chronic daily cough.  He also reported sinus congestion despite the use of a daily antihistamine.  The impression was that he still had chronic daily nonproductive cough despite a several months trial of inhaled corticosteroid.  Pulmonary function tests were normal showing no evidence of obstructive lung disease, e.g., asthma or chronic obstructive pulmonary disease (COPD).  A CT of the chest was normal showing no underlying fibrosis inflammation or ground glass opacities.  At this point it was believed that the Veteran's cough was likely secondary to allergic rhinitis and sinusitis.  He was instructed to take medication to hopefully control his allergy symptoms.  Currently, the Veteran's cough could not be attributed to an underlying pulmonary process.  The diagnoses were a cough and allergic rhinitis. 

On September 15, 2010, the Veteran was noted to have a past medical history of chronic cough since returning from military duty in Afghanistan and Iraq.  He stated that while in Iraq that he did have exposure to a sulphur plant which had leaked significant fumes one night.  He stated he did develop a slight cough at that time, but was not hospitalized for significant respiratory problems.  He was overseas in the military in 2003 to 2004 and again in 2006 and 2007.  Since returning, he had been evaluated for a chronic cough and shortness of breath, including full VA PFTs which he was told were normal.  He had had a chest x-ray that was also normal as well.  Of note, he reported occasional sinus congestion and allergies with possible postnasal drip on occasion.  He stated that his cough was present throughout the day, and was nonproductive and was often worse at night.  Again, he also reported sinus congestion and allergy type symptoms without chest pain, nausea or vomiting.  Diagnostically, it was noted that he had had multiple chest x-rays, and all were reported to be normal.  Chest X-rays were reviewed and there was no evidence of infiltrate, consolidation, pneumonia or pleural.  Given the patient's prolonged history of chronic cough with shortness of breath, pulmonary function tests were obtained which were normal and showed no obstructive or restrictive lung disease.  The assessment was that the Veteran had a history that was both suggestive of allergic rhinitis and possible asthma/airway hyperreactivity.  At this time, he was to be treated for both allergic rhinitis and asthma to see if this has any effect on the cough.  He was to be given medication and if this relieved his cough it was very suggestive that the patient actually did have asthma, despite normal PFTs.  If he continued to have a cough despite these two medications, he would need further evaluation with a CT of the chest to see if there was, in fact, any underlying lung problems that might be secondary to inhalation injury. 

After having reviewed this additional clinical evidence, an addendum opinion stated that the Veteran was seen and was given the diagnoses of bronchitis, sinusitis, acute respiratory infection on separate medical visits.  However, all these were diseases with a clear and specific etiology and diagnosis. A cough was associated with all the above diagnoses.  Furthermore as noted the medical encounter dated April 5, 2011, from Pulmonary Consultants of San Antonio stated that "At this point believe patient's cough is likely secondary to his allergic rhinitis and sinusitis" therefore as noted above rhinitis and sinusitis are diseases with a clear and specific etiology and diagnosis.  Therefore, it was less likely than not that the Veteran's cough was related to a specific exposure event experienced in Southwest Asia.  

The rationale was that the Veteran was also seen on at least 2 other occasions in March and May 2002 with upper respiratory symptoms including a cough.  He was diagnosed with an acute URI and treated appropriately.  Further review of Veteran's STRs revealed that he was seen for a complaint of a cough on April 6, 2004 when it was noted that he complained of having had a constant cough for at least six months and his diagnosis was a cough.  However, there were no medical encounters present to substantiate the complaint documenting being seen for this issue.  It was noted on the separation examination in September 2007 that he had a "cough quite often."  Lastly, there was no evidence of treatment for a cough on a continual or chronic basis.  Therefore, there was no objective clinical evidence was available which indicated chronicity during his time in military service.  Thus, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The Veteran testified at a May 2017 videoconference the Veteran testified that in about June 2003 in Kuwait, near the Kuwaiti West Airfield. We fondly called it Q-Est Airfield there was a sulfur fire that had been burning and it continued to burn for over a month by the time he left.  Breathing in sulfur gas and smoke cause he, and others, to cough and they had to put on gas masks.  They had then moved into clam shell hangars which had fiberglass insulation.  They had also had to burn human waste with JP8 fuel in barrels.  He believed that he had a respiratory condition which was caused breathing in either the fiberglass, smoke or the sulfur smoke during that time.  The Veteran testified that he used to smoke but had not smoked in a long time but he continued to cough, as he had during service.  He was not now using any inhalers, but he had in the past.  

The Veteran testified that just prior to service discharge he was seen at the sick call clinic at Fort Bloom for knee pain, because just pushing in the clutch of a truck and standing in formation for extended periods of time would cause knee pain.  However, he had just been given Motrin or some Naproxen and sent on his my way.  He had engaged in a lot of strenuous physical activity during service.  Currently, prolonged standing caused knee pain.  He was not now taking medication for his knees.  

As to the rating for his service-connected cervical spine disorder, the Veteran testified that some days he had very limited range of motion.  He had neck pain shooting down to his shoulder blade area.  He sometimes had a little pain in the neck with episodic pain radiating down through his thumb and first two fingers.  He had some numbness of the left shoulder but was unsure if it was caused by his neck or something in his shoulder.  He had had weakness and numbness on the left when a cervical disc ruptured in 2010.  The neck pain varied in length.  To avoid pain, he tried to stay active.  He had cervical spine surgery in 2011 for a herniated disc at C6-7, which had caused atrophy of his left arm and the cervical disc was replaced with an artificial disc.  He continued to have pain, particularly on rotation of the neck.  He had radiation of pain down the right arm to the thumb and fingers.  He was right handed.  

As to sciatic nerve pain the Veteran testified that his low back pain sometimes radiated down his buttock and down the right leg, for which he took medication for pain relief.  His episodes of sciatic nerve pain fluctuated.  He did not have radicular pain down the left leg.  He testified as to the activities which cause him to have back pain.  

Submitted the same day as the videoconference were records of the Kenedy Back and Neck Clinic which reflect chiropractic treatment of the Veteran's cervical and thoracolumbar spinal segments.  A February 16, 2017 record reflects that the Veteran's reflexes at both knees and both ankles were 2+.  Motor strength in the lower extremities was normal at 5.  As to sensations, the lower dermatomes were normal, bilaterally.  There was normal strength and sensation in both upper extremities.  The assessments included right sided sciatica.  

Also submitted at the videoconference was a May 2017 statement from a service comrade reflects that while in Iraq in 2003 and 2004 they were exposed to burning sulfur plants for weeks.  They had had to sleep while wearing protective masks.  They disposed of their waste by burning "JP8" fuel.  Upon returning to the United States the Veteran had complained of breathing issues due to this exposure.  Another service comrade attested that he also served with the Veteran and that smoke from sulfur plants had irritated his throat and lungs.  His sore throat and cough eventually faded but he began to experience shortness of breath during running.  

On VA examination in June 2017 the Veteran's records were reviewed.  There was a diagnosis of a left shoulder strain.  He reported not having flare-ups of his right shoulder but had left shoulder flare-ups of a dull burning pain and weakness in lifting objects and using the left arm.  On examination strength was normal in each shoulder and there was no muscle atrophy.  It was reported that he had right lower extremity sciatica.  The Veteran reported that the date of onset of symptoms of the sciatica was in May 2004 when he had back and neck pain after a motorcycle accident.  His back pain went to his right buttock and into the leg and foot.  He reported that the pain had become worse over the years, making it uncomfortable to sit or lay down when pain was present.  He stated that his low back pain could start in the center and then moved to the right buttock and down the leg, which made it difficult to sleep.  He had taken muscle relaxers.  On several occasions he had had pain into the left buttock and leg.  It was reported that he had symptoms of pain in the right lower extremity attributable to a peripheral nerve condition but not paresthesias or dyesthesias or numbness, and no symptoms in the left lower extremity or either upper extremity.  

On physical examination strength was normal in all of the Veteran's upper and lower extremities and there was no muscle atrophy.  Deep tendon reflexes and sensations were normal in the upper and lower extremities.  There were no trophic changes and his gait was normal and he did not use an assistive device.  It was reported that of the nerves in the upper and lower extremities, he only had moderate right incomplete sciatic paralysis.  The impact of his peripheral neuropathy on his ability to work was to avoid carrying heavy objects.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law governing service connection is noted above.  Pursuant to  38 U.S.C. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).  

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  

The statute provides three examples of a medically unexplained chronic multisymptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was recently amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed.Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011). A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C. § 111(g); 38 C.F.R. § 3.317(b).  

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology." 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

A Disability Manifested by a Chronic Cough, Claimed as a Medically Unexplained Chronic Multisymptom Illness

The Veteran is claiming service connection for a chronic cough.  As explained by a VA examiner a cough can be a symptom of many disorders.  If such disorders are identified, a cough is not an undiagnosed illness within the meaning of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Here, the STRs show that the Veteran had a cough during service due to a strep throat.  The strep throat was treated with penicillin and resolved.  

The Board has considered the Veteran's testimony and his statements, and the statements of service comrades, attesting to his belief that he has a chronic underlying respiratory disorder, manifested by a cough, due to inservice exposure overseas to various forms of airborne contaminants.  However, even if the Veteran continued to have a cough thereafter due to other transitory disorders, such as acute upper respiratory infections, this would not establish that he had some other chronic underlying illness.  Moreover, VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability."  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, competent evidence of some kind, either medical or lay, is required.  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the Veteran and his service comrades are not competent to render a diagnosis that he now has, or has ever had, a chronic underlying respiratory disease manifested by a cough which is due to various forms of airborne contaminants to which he was exposed during overseas military service, because this requires the type of medical training, education, and expertise which the Veteran and his service comrades lack.  

To the extent that the Veteran has stated or believes that his cough is a manifestation of some underlying respiratory disorder of service origin which has been diagnosed by competent medical sources, such as in his testimony of having been treated by a private physician for diabetes, a layperson's statements of what he or she was told by medical personnel does not have to be blindly accepted as true.  While the holding in Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" is no longer binding in light Davidson, at 1316 and Jandreau, at 1377, both Id., the reasoning in Washington, Id. at 368, is persuasive particularly in circumstances in which the layperson is reciting matters of a complex medical nature.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability.").   

The opinion of the 2009 examiner, and the addendum which was rendered after an extensive review of additionally added evidence, are the most dispositive and probative evidence in this case.  That examiner concluded that because a complaint of a cough with normal physical examination and laboratory findings was not an undiagnosed illness, a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology or a diagnosable chronic multi-symptom illness with a partially explained etiology, it was less likely than not that his cough was related to a specific exposure event experienced in Southwest Asia.  

After service the Veteran had the diagnoses of bronchitis, sinusitis, acute respiratory infection on separate medical visits.  However, all these were diseases with a clear and specific etiology and diagnosis, and a cough was associated with all the above diagnoses.  In fact, a private pulmonary consultant had stated that the Veteran's current cough was likely secondary to his allergic rhinitis and sinusitis.  Thus, as noted above rhinitis and sinusitis are diseases with a clear and specific etiology and diagnosis.  Therefore, it was less likely than not that the Veteran's cough was related to a specific exposure event experienced in Southwest Asia.  There was no objective clinical evidence was available which indicated chronicity during his time in military service.  Thus, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds this opinion and addendum to be persuasive because it was rendered after an examination, after a review of the Veteran's STRs, and after a review of the postservice private clinical records.  Accordingly, the Board finds that the preponderance of the disability is against granting service connection for a disability manifested by a chronic cough, claimed as a medically unexplained chronic multisymptom illness.  

Disability of Both Knees

The STRs are consistent with the Veteran's testimony that just prior to service discharge he went on sick call for knee pain when pushing in the clutch of a truck and prolonged standing in formation.  While this was apparently in October and December, just after the September 2007 examination for service discharge, that examination found no abnormality of his knees.  

A little less than 2 years after the Veteran's service discharge, the October 2009 VA examination noted that he reported having had knee pain under circumstances similar to those during service which cause knee pain, i.e., prolonged standing.  In fact, he reported that the progress had been intermittent, but it was not indicated that he had had resolution of his symptoms.  After an examination and X-rays, and while the examiner did not find the reported internal derangement reported by private clinicians, the diagnosis was patellofemoral syndrome.  Significantly, the VA examiner was unable to render a definitive medical nexus opinion because of the absence of an inservice examination or consultation for evaluation of the Veteran's knee symptoms.  

In light of the foregoing, and any persuasive evidence that the Veteran's current bilateral patellofemoral syndrome could somehow develop within the almost two years after his military service, and with the favorable resolution of doubt, the Board finds that service connection for bilateral patellofemoral syndrome is warranted.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2. A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  Likewise, if there is no flare-up at the time of an examination an examiner can only record an examinee's subjective complaints and history, or require an examiner to resort to speculation.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Although the appellant's neurological symptoms of the right lower extremity are now rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  The separate neurological rating is simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730.  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis. However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

In this regard, M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) provides that mild incomplete paralysis encompasses the lowest level of evaluation for each nerve and is the default rating assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for service connection purposes.  In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.  A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.  

Moderate incomplete paralysis is the maximum evaluation reserved for the most significant cases of sensory-only impairment under 38 C.F.R. § 4.124a.  Symptoms will likely be described by the claimants and medically graded as significantly disabling.  In such cases a larger area in the nerve distribution may be affected by sensory symptoms.  Other sign/symptom combinations that may fall into the moderate category include combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  

Moderate is also the maximum evaluation that can be assigned for neuritis of most peripheral nerves not characterized by organic changes referred to in 38 C.F.R. § 4.123, neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve, under 38 C.F.R. § 4.124.  

However, moderately severe incomplete paralysis is only applicable for involvement of the sciatic nerve and is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.  Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124, Diagnostic Code 8520. 

With severe incomplete paralysis, in general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, marked muscular atrophy is expected.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve; the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve, under 38 C.F.R. § 4.123.  

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Note 6 of the General Rating Formula provides that the thoracolumbar and cervical spinal segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

The General Rating Formula provides that as to ratings for the cervical spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating may be assigned if there is unfavorable ankylosis of the entire spine.  

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note 4 provides that Round each range of motion measurement to the nearest five degrees.

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 10 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 65 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 234 degrees; or, there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the vertebral height.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59. 

Degenerative Arthritis of the Cervical Spine, Rated 10 percent

If the Veteran were to have IVDS of the cervical spine a separate rating could be assigned for the orthopedic and for the neurologic symptoms stemming from IVDS of the cervical spinal segments; or, alternatively, a rating could be assigned on the basis of incapacitating episodes under DC 5243.  However, a comprehensive review of the evidence clearly shows that there are no electrodiagnostic studies that have yielded confirmed findings of neurologic symptoms stemming from IVDS of the cervical spinal segment (commonly called radiculopathy).  Indeed, while private treatment records and VA rating examinations have reported that the Veteran has sensory abnormalities of the upper extremities, which would not be inconsistent with radiculopathy, virtually all of the VA examinations found that the Veteran does not have IVDS of either the cervical spinal segment.  The Board cannot force the Veteran to undergo additional certain invasive testing where it has not been clinically indicated by the medical examiner.  The Board acknowledges that the Veteran has had cervical spine surgery.  Nevertheless, the state of the record is that the evidence does not show that the Veteran has radiculopathy of the upper extremities due to the service-connected cervical spine arthritis.  

Accordingly, separate disability ratings for putative neurologic impairment of any of the Veteran's upper extremities is not warranted and, likewise, the assignment of a rating under DC 5243, IVDS, based on incapacitating episodes is not warranted.  

As to rating the orthopedic manifestations, as noted above a 20 percent rating is warranted when cervical flexion is greater than 15 degrees but less than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, the VA rating examinations have all revealed that the Veteran's ability to flex his cervical spine, even following his cervical spine surgery, is greater than 20 degrees, and that his combined range of motion of the cervical spine is significantly greater than 170 degrees.  Similarly, there is no clinical evidence that he has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Accordingly, the schedular criteria for an evaluation in excess of 10 percent for degenerative arthritis of the cervical spine are not met. 

Degenerative Arthritis of the Thoracic Spine with a Lumbar Strain, Rated 10 percent

The Veteran does have IVDS of the thoracolumbar spine and, thus, separate rating are now assigned for the orthopedic and for the neurologic symptoms stemming from IVDS of the thoracolumbar spinal segment; but, alternatively, a rating could be assigned on the basis of incapacitating episodes under DC 5243.  However, in this case there is no evidence that the Veteran has had incapacitating episodes requiring bedrest prescribed by a physician.  

Thus, addressing the orthopedic manifestations, the next higher schedular rating of 20 percent requires thoracolumbar flexion of less than 60 degrees; or a combined range of motion of not greater than 120 degrees; or muscle spasm or guarding which causes an abnormal gait or abnormal spinal contour.  

However, in this case repeated VA examinations have revealed that flexion of the Veteran's thoracolumbar spine has never been to less than 90 degrees and his combined range of motion has never been less than 240 degrees.  Similarly, the examinations have not found the presence of muscle spasm or guarding which causes an abnormal gait or abnormal spinal contour.  

Accordingly, the schedular criteria for an evaluation in excess of 10 percent for the orthopedic manifestations degenerative arthritis of the thoracolumbar spine are not met.

With respect to the 20 percent rating assigned for the Veteran's right lower extremity sciatica, this encompasses moderate neurological impairment.  Moderate incomplete paralysis is the maximum evaluation reserved for the most significant cases of sensory-only impairment under 38 C.F.R. § 4.124a.  To warrant the next higher rating of 40 percent there must be moderately severe sciatica and would encompass impairment of reflexes or motor functions and any organic changes.  However, in this case repeated VA examinations have found no impairment of reflexes in the right lower extremity nor is there evidence of weakness, decreased muscle tone, or muscle atrophy.  Likewise, there is no evidence of any tropic or organic changes.  

Accordingly, the schedular criteria for an evaluation in excess of 20 percent for the neurologic manifestations of IVDS of the thoracolumbar spine are not met.  

Lastly, as to both claims, i.e., increased ratings for the service-connected cervical and the service-connected thoracolumbar disorder, the Board has considered the Veteran's testimony and the finding and complaints reflected in private treatment records and complaints and histories related at the VA examinations relative to the functional impairment which he believes he has sustained due to the service-connected cervical and thoracolumbar spinal disabilities.  However, the perception of and tolerance of pain can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who are trained in assessing and evaluating disabilities and, as such, has greater probative value.  Pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court has agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively.  

Also, at times the Veteran may have complained of flare-ups.  However, while the evidence indicates that is conceivable that pain could further limit function, particularly after prolonged standing or walking, VA examiners have indicated that it was not feasible to attempt to express any of this in terms of additional limitation of motion with specificity as these matters could not be determined with any degree of medical certainty.  

The Board finds that the VA examiners' opinions comply with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiners have clearly articulated why it is not feasible for them to portray any additional functional impairment the Veteran experiences on repetitive use or during flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  

Accordingly, at no time during the appeal period has the impairment from the Veteran's service-connected cervical spine and thoracolumbar spine disability met or even approximated the scheduler rating criteria for the next higher schedular staged ratings, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Consideration

In the November 2016 VA Form 1-646 by the Veteran's service representative it was requested that the ratings for the Veteran's spinal disabilities be given extraschedular consideration under 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Thus, any relief that the Veteran receives by taking medication may be considered in determining whether extraschedular referral is warranted.  In this case, the Veteran has had some relief of his spinal pain with medications.  

The service-connected cervical and the thoracolumbar spinal disabilities do result in occupational impairment but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected low back disability has interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  Rather, the VA's Rating Schedule is generally symptom driven.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing rating criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the logically anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected disability of the thoracolumbar spine have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.   

While it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

Next, the Board will address functional impairment as relate to specific activities with respect to the cervical and also the thoracolumbar spinal segments.  

As to the cervical spine, one such activity is cooking.  Such impairment does not usually involve the shoulders and arms.  To the extent that cooking requires flexion or other motion of the cervical spine, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the neck that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires cervical flexion, such motion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require cervical extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including any use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the upper portion of the spine rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal cervical flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve cervical flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of cervical spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

As to the thoracolumbar spine and any functional impairment as it relates to specific activities, with respect to cooking, such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires forward flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including in this case the Veteran's use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

"Interference with sitting" is considered as part of the schedular rating criteria and, likewise, interference with standing and weigh-bearing, as well as instability of station, are considered as part of the schedular rating criteria.  Prolonged walking is part of the schedular rating criteria which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  See 38 C.F.R. § 4.45.  The minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected disability discussed above.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Accordingly, for the reasons explained, the Board finds that the preponderance of the evidence is against finding that higher disability ratings than those already assigned for the service-connected disability of the cervical spine and for the service-connected disability of the thoracolumbar spine are warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990). 







ORDER

Service connection for a disability manifested by a chronic cough, claimed as a medically unexplained chronic multisymptom illness is denied. 

Service connection for bilateral patellofemoral syndrome is granted.  

An increased rating for degenerative arthritis of the cervical spine, rated 10 percent disabling is denied.  

An increased rating for degenerative arthritis of the thoracic spine with a lumbar strain, rated 10 percent disabling is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


